                          Case 4:18-cr-00672-KGB Document 228 Filed 01/28/21 Page 1 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                            UNITED STATES DISTRICT COURT
                                                           Eastern District of Arkansas
                                                                           )
               UNITED STA TES OF AMERICA                                   )      JUDGMENT IN A CRIMINAL CASE
                                  V.                                       )
                       AARON JOHNSON                                       )
                                                                           )      Case Number: 4:18-cr-00672-07 KGB
                                                                           )      USM Number: 32736-009
                                                                           )
                                                                           )       GARRY CORROTHERS
                                                                           )      Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)         1s
                                                                                                                      FILED
                                                                                                                  U.S. DISTRICT COURT
                                                                                                            t=:ASTERN DISTRICT A RKAwNSl',;A~S1't--- -
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
21 U.S.C. § 841 (a)(1)            Distribution of Methamphetamine, a Class B Felony                         4/15/2018                1s

and 841(b)(1)(B)



       The defendant is sentenced as provided in pages 2 through          _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of I 984.
D The defendant has been found not guilty on count(s)
Ill Count(s)      1, 4 and 9                            Dis        Ill are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                           1/6/2021
                                                                         Date of Imposition of Judgment




                                                                          Kristine G. Baker, United States District Judge
                                                                         Name and Title of Judge
                          Case 4:18-cr-00672-KGB Document 228 Filed 01/28/21 Page 2 of 7
AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment
                                                                                                    Judgment - Page     2    of        7
DEFENDANT: AARONJOHNSON
CASE NUMBER: 4:18-cr-00672-07 KGB

                                                           IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
 70 months.




      ~ The court makes the following recommendations to the Bureau of Prisons:
            The Court recommends the defendant receive a psychosexual evaluation and if necessary participate in sex offender counseling.
            The Court further recommends he participate in residential substance abuse treatment, mental health counseling, and educational
            and vocational programs during incarceration. If he does not qualify for residential substance abuse treatment, the Court
            recommends he participate in non-residential treatment. The Court also recommends he be incarcerated in the Forrest City facility.


      Ill   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
            D at                                 D a.m.       D p.m.       on
                    - - -- - - - - --
            D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                      to

at
     - -- - - - -- - - - -- -- - , with a certified copy of this judgment.


                                                                                                UNITED STATES MARSHAL


                                                                          By
                                                                                             DEPUTY UNITED STATES MARSHAL
                           Case 4:18-cr-00672-KGB Document 228 Filed 01/28/21 Page 3 of 7
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                           Judgment-Page _ __       of
DEFENDANT: AARONJOHNSON
CASE NUMBER: 4:18-cr-00672-07 KGB
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

     Four (4) years.




                                                       MANDATORY CONDITIONS
1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                  0 The above drug testing condition is suspended, based on the court's determination that you
                      pose a low risk of future substance abuse. (check if applicable)
4.       0 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
              restitution. (check if applicable)
5.       Ill' You must cooperate in the collection of DNA as directed by the probation officer. (checkifapplicable)
6.       Ill' You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
              directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
              reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       0 You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                          Case 4:18-cr-00672-KGB Document 228 Filed 01/28/21 Page 4 of 7
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                                Judgment-Page ----'------ o f - ----'- - -
DEFENDANT: AARON JOHNSON
CASE NUMBER: 4:18-cr-00672-07 KGB

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm , ammunition, destructive device, or dangerous weapon (i.e. , anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts .gov.


Defendant's Signature                                                                                    Date
                                                                                                                - - -- - - -- -- - -
                         Case 4:18-cr-00672-KGB Document 228 Filed 01/28/21 Page 5 of 7
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D - Supervised Release
                                                                                            Judgment-Page   _ 5_ _   of    7
DEFENDANT: AARONJOHNSON
CASE NUMBER: 4:18-cr-00672-07 KGB

                                         SPECIAL CONDITIONS OF SUPERVISION
 The defendant must participate, under the guidance and supervision of the probation office, in a substance abuse
 treatment program which may include drug and alcohol testing, outpatient counseling, and residential treatment. Further,
 he must abstain from the use of alcohol throughout the course of treatment. He shall pay for the.cost of treatment at the
 rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the
 probation office. If he is financially unable to pay for the cost of treatment, the co-pay requirement will be waived.

The defendant must participate, under the guidance and supervision of the probation office, in a mental health treatment
program . He shall pay for the cost of treatment at the rate of $10 per session, with the total cost not to exceed $40 per
month, based on ability to pay as determined by the probation office. If he is financially unable to pay for the cost of
treatment, the co-pay requirement will be waived. Given that the defendant has prescribed mental health medications, the
Court imposes as a part of this condition that the probation office be able to monitor the defendant's medications that are
prescribed and also monitor the defendant's taking of the medications prescribed by any mental health physician .

The probation office will provide state officials with all information required under any sexual predator and sexual offender
notification and registration statutes and may direct the defendant to report to these agencies personally for required
additional processing, such as an interview and assessment, photographing, fingerprinting, polygraph testing, and DNA
collection.

The defendant shall not reside in a residence where a minor child resides, including his own children, without prior
approval of the probation office.

The defendant shall not date or befriend anyone who has a child or children under the age of 18 without notification to the
third party of the defendant's sex offender status and any verification by the probation office.
                          Case 4:18-cr-00672-KGB Document 228 Filed 01/28/21 Page 6 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment -   Page _       _:6,:___ of    7
 DEFENDANT:AARONJOHNSON
 CASE NUMBER: 4:18-cr-00672-07 KGB
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution                Fine                      AVAA Assessment*                  JVT A Assessment**
TOTALS            $    100.00               $   0.00                  $    0.00                  $   0.00                         $    0.00


 D The determination of restitution is deferred until - - - - - . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination .

 D   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 36640), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                                  Total Loss***                     Restitution Ordered          Priority or Percentage




TOTALS                                              0.00
                                     $ - - - - -- - -                             $                         0.00
                                                      --                              - - - - -- -- - -

D     Restitution amount ordered pursuant to plea agreement $
                                                                           - - -- - - - - --
D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 36 l 2(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D    the interest requirement is waived for the          D    fine     D    restitution.

      D    the interest requirement for the         D fine         D restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking A.ct of 2015, Pub. L. No . 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 1 I 3A of Title              18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                           Case 4:18-cr-00672-KGB Document 228 Filed 01/28/21 Page 7 of 7
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments

                                                                                                          Judgment -   Page _   _7_   of       7
 DEFENDANT: AARON JOHNSON
 CASE NUMBER: 4:18-cr-00672-07 KGB

                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A      ll'l   Lump sum payment of$          100.00             due immediately, balance due


              •    not later than                                  , or
              •    in accordance with     •    C,    •    D,
                                                               •    E, or    D F below; or

 8    •       Payment to begin immediately (may be combined with            DC,      D D,or      D F below); or

C      D      Payment in equal       _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ __ over a period of
                            (e.g. , months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D      Payment in equal      _ _ _ __ (e.g., weekly, monthly, quarterly) installments of $ _ ___ over a period of
                            (e.g., months or years), to commence _ __ __ (e.g., 30 or 60 days) after release from imprisonment to a
              tenn of supervision; or

E      D      Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F      D Special instructions regarding the payment of criminal monetary penalties:




Unless the comt has expressly ordered otherwise, if this jud$,ment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary pena1ties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                Joint and Several                 Corresponding Payee,
      (including defendant number)                         Total Amount                    Amount                           if appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant' s interest in the following property to the United States:




Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (I 0) costs, including cost of
prosecution and court costs.
